EXHIBIT 32.2 CERTIFICATION OF THE CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Media Exchange Group, Inc. (the ‘‘Company’’) on Form10- for the quarter ended June 30, 2009, as filed with the Securities and Exchange Commission on the date hereof (the ‘‘Report’’), I, Charles P. Shuster, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to my knowledge: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: March 3, 2011 By: /s/Joseph R. Cellura Joseph R. Cellura Chief Executive Officer (principal Executive Officer and Principal Financial Officer)
